Citation Nr: 0126283	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  01-00 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.

3.  Entitlement to a compensable evaluation for sebaceous 
cyst residuals.

4.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran has unverified active military duty from November 
1978 to November 1981.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Muskogee, Oklahoma (hereinafter RO).  Jurisdiction 
over the veteran's claim was subsequently transferred to the 
Montgomery, Alabama RO.

In the veteran's substantive appeal received by VA in 
November 2000, he raised the issues of entitlement to service 
connection for a psychiatric disorder, secondary to his 
service-connected disorders, and to skin cancer, as well as 
entitlement to a total rating for compensation purposes based 
upon individual unemployability.  These issues have not been 
developed for appellate review, and are therefore referred to 
the RO for appropriate disposition. 


REMAND

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as an appellant by submitting evidence 
of service and character of discharge.  Aguilar v. Derwinski, 
2 Vet. App. 21 (1991).  If such evidence is not received, VA 
will request verification of service from the service 
department.  38 C.F.R. § 3.203(c) (2001).  There is no 
evidence in the claims file verifying the veteran's military 
service dates or his character of discharge. 

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2001).  This act introduces 
several fundamental changes into VA's adjudication process 
which impact on the claims on appeal.  As these procedures 
are more favorable to the veteran than those previously in 
effect, further development is in order.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

Under the new law, a veteran is entitled to an examination 
when there is competent evidence of a current disability or 
symptoms of a disability, evidence that the disability or 
symptoms may be related to service, and the record is 
insufficient to decide the claim.  38 U.S.C.A. § 5103A(d).  
VA outpatient treatment records show current assessments of 
hypertension.  The veteran contends that he was assessed as 
having hypertension shortly before undergoing a circumcision 
in service.  The service medical records do not contain a 
finding of hypertension.  Although the RO interpreted the 
separation examination as showing a blood pressure reading of 
180/66, it appears that the actual number might have been 
120/66.  In any event, the veteran has offered testimony as 
to a possible relationship between current hypertension and 
service.  The record is insufficient to decide the claim, 
since there is no competent medical opinion as to whether the 
current hypertension is related to service.  The veteran has 
not been afforded a VA examination in conjunction with his 
claim of entitlement to service connection for hypertension.

Although the veteran was afforded VA examinations in 1999 for 
his service-connected disorders, the evidence shows 
subsequent treatment for these disorders.  Additionally, the 
veteran testified at his personal hearing before the 
undersigned Board Member in August 2001, that manifestations 
of the disorders on appeal had increased in severity since 
August 2000.  In accordance with 38 C.F.R. § 3.327 (2001), 
reexaminations will be requested whenever VA determines there 
is a need to verify the current severity of a disability.  VA 
is obliged to afford the veteran contemporaneous examinations 
where there is evidence of an increase in the severity of the 
disability.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995).

Additionally, the veteran contends that manifestations of his 
service-connected disorders produce impairment of earning 
capacity that are not contemplated by the rating criteria.  
38 C.F.R. § 4.1 (2001).  Rather, by contending that he 
experiences disabling effects that are not addressed by the 
rating schedule but that nevertheless interfere with his 
employment, he has requested that increased ratings be 
considered on an extraschedular basis.  38 C.F.R. § 
3.321(b)(1) (2001); VAOPGCPREC 6-96; 61 Fed. Reg. 66749 
(1996) (noting that an extraschedular rating is warranted 
only where the disability picture presented by the veteran 
would, in the average case, produce impairment of earning 
capacity beyond that reflected by in VA's rating schedule or 
would affect earning capacity in ways not addressed in the 
schedule, such as by requiring frequent hospitalization or 
otherwise interfering with employment).

Although the statement of the case dated in October 2000, 
included the provisions of 38 C.F.R. § 3.321(b), there is no 
evidence that the  RO considered the veteran's claims on 
appeal on an extraschedular basis.  Additionally, recent 
changes in the law require VA to notify "the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim."  
38 U.S.C.A. § 5103.  For these reasons, the Board concludes 
that a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126.

Accordingly, this case is remanded to the RO for the 
following actions:

1.   The RO should attempt to verify the 
dates of the veteran's service and the 
character of discharge with the National 
Personnel Records Center, the Army, or 
other appropriate organization, and the 
RO should appropriately document the 
verification of service and the character 
of discharge in the claims file.

2.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims, to include 
competent evidence that provides a 
relationship between his current 
hypertension to military service, or to a 
service-connected disorder.  
Additionally, the RO should notify the 
veteran that he should submit evidence, 
other than his own assertions, to 
substantiate his claim that his 
service-connected disorders present an 
exceptional or unusual disability 
picture.  Such evidence may include, for 
example, hospital records showing 
treatment for his disorders that would 
reflect frequent periods during which he 
lost time from work or a letter from his 
supervisor describing the effects of his 
service-connected disorders that cause 
marked interference with his employment 
duties.  Based on his response, the RO 
should attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

3.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of any hypertension found.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested study 
and the examination report should reflect 
that such a review was made.  Following a 
review of the service and postservice 
medical records, the examiner should 
state whether it is at least as likely as 
not that any diagnosed hypertension is 
related to the veteran's active service.  
The examiner should also state whether it 
is at least as likely as not that any 
diagnosed hypertension is due to or 
aggravated by any service-connected 
disorder.  A complete rationale for all 
opinions should be provided.

4.  The veteran should be afforded the 
appropriate VA examination to determine 
the extent of his service-connected 
sebaceous cyst.  The claims file must be 
made available to and reviewed by the 
examiners prior to the requested study 
and the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail, to include 
the presence or absence of surgical 
scars, and any disfiguration, tenderness, 
pain, and functional impairment.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The report 
prepared should be typed.

5.  The veteran should be afforded the 
appropriate VA examination(s) to 
determine the extent of his 
service-connected low back disorder and 
foot disorder.  The claims file must be 
made available to and reviewed by the 
examiner(s) prior to the requested study 
and the examination report(s) should 
reflect that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  With regard to 
the veteran's service-connected pes 
planus, the examiner should comment upon 
the presence or absence of marked 
pronation, extreme tenderness of the 
plantar surfaces of the feet, marked 
inward displacement and severe spasm of 
the tendo achillis on manipulation that 
is not improved by orthopedic shoes or 
appliances.  With regard to the veteran's 
low back disorder, the examiner is 
requested to report any neurological 
findings related to the veteran's 
service-connected lumbosacral strain.  A 
complete rationale for all opinions 
should be provided.

6.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2001).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this remand.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

8.  Thereafter, if any issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  The 
supplemental statement of the case should 
address whether the veteran's claims for 
increased ratings should be submitted to 
the Chief Benefits Director or the 
Director, VA Compensation and Pension 
Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1).  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (hereinafter Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


